Citation Nr: 1113647	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-20 735A	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bladder tumor, to include as due to herbicide exposure.

(The issues of entitlement to service connection for a skin disorder and a kidney tumor were addressed in a July 2009 decision under the same docket number and remain on appeal.)


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Son


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which, among other things, denied service connection for a benign bladder tumor.  The Veteran submitted a timely notice of disagreement and a statement of the case was issued including as to this issue in a November 2008 statement of the case.  The appeal was as to this matter was subsequently perfected.

In March 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived agency of original jurisdiction (AOJ) of additional evidence submitted in support of his claim at the hearing.  In a July 2009 decision under the same docket number as provided on the title page of this decision, the Board granted entitlement to service connection for posttraumatic stress disorder and remanded the issues of entitlement to service connection for a skin disorder and a kidney tumor for additional development.  

In correspondence dated in May 2010 the Veteran's then-attorney requested reconsideration of the July 2009 Board decision and asserted that the decision had failed to address the perfected issue of entitlement to service connection for a bladder tumor.  The Board agrees that this issue was not properly included in the July 2009 decision, but finds that the issue is more appropriately addressed in this supplemental statement of the case rather than upon reconsideration.   

The Board notes further, that December 2010, the Veteran's former attorney in this matter sent a letter to the RO withdrawing as the Veteran's representative in this matter and indicating that the Veteran had indicated that he had hired a successor counsel; however, the record on appeal contains no indication that the Veteran has obtained new representation in this matter.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided VCAA notice by correspondence dated in April 2006.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  VA regulations provide that a medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA regulations provide that certain disorders, including prostate cancer, associated with herbicide agent exposure in service may be presumed service connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (with revisions effective Aug. 31, 2010).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  

VA, under the authority of the Agent Orange Act of 1991, has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for disorders which are not enumerated by regulation.  VA noted that the National Academy of Sciences (NAS) had found that available analyses of an association between exposure to the compounds of interest and bladder-cancer risk were characterized by low precision because of the small numbers, low exposure specificity, and lack of ability to control for confounding.  It was further noted that no new data had emerged since the publication of the Veterans and Agent Orange: Update 2004 to alter the conclusion that the cumulative evidence of such an association was inadequate or insufficient.  On the basis of its evaluation of the evidence reviewed in Veterans and Agent Orange: Update 2006 and previous reports, NAS concluded that there was inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and bladder cancer.  See 75 Fed. Reg. 32,540 (Jun. 8, 2010).  

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  

In this case, the Veteran contends that he has a bladder tumor that was incurred as a result of fuel, chemical, or Agent Orange exposure during active service.  He reported his duties included heavy equipment operator.  Service records show he served in the Republic of Vietnam from November 1970 to November 1971.  

Private medical records show that an August 2001 cystoscopy revealed friable bladder mucosa.  An August 2001 surgical pathology report noted that a biopsy revealed bladder cystitis cystica et glandularis/chronic cystitis and a January 2002 pathology report included diagnoses of focal mild chronic cystitis to the bladder trigone.  There was no evidence of malignancy.  A January 2004 VA examination report noted diagnoses of cystitis glandularis, ureteral obstruction, bladder outlet obstruction, multiple renal calculi, multiple ureteral stent insertions, hematuria, intermittent urinary tract infections, and bladder tumor requiring cystoscopies every three months.  A May 2008 private medical report noted diagnoses of benign prostatitic hypertrophy with obstruction and a history of cystitis glandularis.  The May 2008 private physician also noted that the Veteran had multiple urologic problems possibly related to his history of Agent Orange exposure.  Therefore, the Board finds that an additional medical opinion to address the etiology of any present bladder tumor or other urinary tract disability is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issue on appeal.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative, if any, are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has present a bladder tumor or other urinary tract disability as a result of active service, to include as due to herbicide exposure or other inservice chemical exposure.  All indicated tests and studies necessary for an adequate opinion should be conducted.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


